Title: To George Washington from William Smith, 25 February 1793
From: Smith, William
To: Washington, George



Sir
Philadelphia February 25th 1793

With an Exultation of Heart, too ardent for the Powers of Language to express, I observe that your Excellency’s Message, of the 19th instant, to the Legislature of the United States, announces a Prospect of Peace with the Hostile Tribes, North-West of the Ohio; and that a Treaty is soon to be held for that Purpose. May a gracious Providence render it sucessful; and may it become one Gem more (and one of the brightest) to adorn that Diadem of Honour, which the Voice of your Fellow-Citizens is daily weaving to crown your Labours in the Service of your Country! To a gracious Providence, in this Case, we may devoutly look up, when we offer ourselves as humble Instruments, toward the Accomplishment of its own eternal Purposes, in Making Wars to cease, turning “Swords into Plow-shares,” and extending Civilization, Humanity, and all the Blessings of rational Liberty, good Government, and Gospel-Light, to the utmost Ends of America; and binding its various Inhabitants & Tribes, of every Nation and Colour, into one Brotherhood, cemented by the indissoluble Ties of mutual Interest and Mutual Justice!
These Sentiments, and Prospects of future America, and of our Nation as its most conspicuous Part, are not new to You. At an early Period of my Life, and an earlier one of yours, (more than 36 Years ago) I found them congenial to your Own. I am now become almost Enthusiast in them, from the Countenance which your public Conduct has given to all who have been concerned

in the Propagation of them, and to myself among others, during the various Vicissitudes in the Fortune of our Country.
Your Magnanimity, which has inspired and directed the Councils of our Nation (however divided in local Views & Interests with Respect to Western Territory, or the Wrongs endured from hostile and Savage Tribes) to hold forth to them the Calumet of Peace in one Hand, although well strengthen’d with the Sword in the other (and this under Circumstances which would have provoked the more ambitious, or less enlightened Policy of other Nations to hold forth the Sword only), must be approved in the Sight of God, and all good Men; and, in the Issue, it may be hoped, will either reconcile those Tribes to perpetual Amity; or justify and even sanctify War as the necessary Means of a just Accomodation. I trust the former will be the Case; and when that happy Day shall dawn, which will secure such a Peace, upon the Terms which your Excellency will direct, it may be recorded in our Annals, as another Birth-Day of all that is auspicious to the United States, and the Sword be eternally sheath’d, or “beat into a Plow-share” thro’ every Part of our extensive Territory.
Concerning that Territory, it would be equally needless and officious in Me to suggest, what is so well understood by your Excellency—That it is amply sufficient to answer all the Purposes of the most rapid Population of the United States, for a Number of Years, without leaving the Shadow of Cause for Quarrel, or straitning those Tribes too much in their Grounds, according to their present Habits and Manner of Life, till, by the Introduction of new Habits and Civilization among them, they will be contented, and even solicitous, as Occasion may require, to part with their superfluous Lands, for the means of cultivating the Remainder, as a civilized People, subject to the Laws & Government of the Union. This happy Change can only be effected, by providing, with their own Consent, for the Instruction of their Youth especially, in the Arts of Agriculture and civil Life, with such a Measure of Gospel-Knowlege, in its primitive Simplicity, untainted by the Dogmas of Sects or Parties, as may be suitable to their Circumstances.
The ensuing Treaty, at which the United States, by their Commissioners and Deputies, will appear as Angels of Light, come to offer to those long bewildered Tribes, Peace, Safety, and the Means of Temporal, as well as Everlasting, Happiness, will furnish a glorious

Occasion (nay it will be the very Crisis and Æra which seems pr⟨e⟩ordained by Providence) for commencing and carrying on this great Work of Civilization, till it shall become finally productive of all that Glory and Felicity to America which has been attempted (although but weakly) to be described, in the former Part of this Letter.
I am charmed with the Idea, and rapturously anticipate the Success to be hoped for! Neither the Weight of Years, which begin to bear upon Me, nor the Distance of the Place of Negociation deter me from soliciting such Part of the Appointments your are to make for conducting the Treaty, as you may judge me capable to sustain. Commissioners, acquainted with the History of those numerous Tribes, and of their Connexions and Treaties, whether with the French or British Governments, prior to the Revolution, and with the Geography & Situation of their Country, for a clear and unequivocal Description of the Lands to be ceded, and the Boundaries to be agreed upon, who may have the Weight of public Character, joined to their other Qualifications, and no Interest, as they will have no Power, to depart from your Excellency’s Instructions—Such as these may be already in your View; whose Qualifications in all those Respects are superior to mine, and also a Secretary to record their Proceedings. But whatever Appointment you may think me worthy to sustain (if any), whether of a higher of lower Grade, my best Assistance shall be given to the great Work upon the purest Principles; and especially in digesting such a Plan for the future Instruction and Civilization of those Tribes, as your Excellency shall judge proper; to which a few practical Sermons on the fundamental Principles of the Christian Religion properly address’d, and well interpreted, will add Weight, not to be diminished by the Gravity of Age, and the long Experience of a public Instructor.
The Emoluments of an Appointment, beyond a Provision for my personal Expences out of the public Stock, is no Object with me, in the present Case. If my Services should appear to deserve any Thing farther, your Excellency will be the true Judge.
Some public Business allotted to my Care, under the Government of Pennsylvania, will lead me to Presqu’ Isle on Lake Erie, early next Summer, if Hostilities cease, & Peace ensues; and an Attendance at the Treaty would be easily compatible with the other Duty, either in going out or returning Home. Added to

this, I have long desired, and can never expect another favorable Opportunity for procuring, Materials respecting the Country on the Lakes, & the Tribes inhabiting there, as a Part of the History which I have in Hand, under your Excellency’s Auspices.
I rely on your Excellency’s Goodness to pardon the Trouble and Trespass on your Time, which this long Letter may Occasion. If what I have solicited be proper for you to grant, the bare Statement of my Wishes, to yourself alone, will be sufficient, without adding to that Trouble the further Solicitation of Friends; to none of whom have I communicated my Ideas, on the Matters submitted to You; leaving myself wholly at your own Disposal in that Respect. In what is Right, you need no Sollic[i]tations; in What is otherwise, of which you are the best Judge, all Sollicitations, however sanctioned by Custom, (especially if persevered in) are indelicate & Wrong; the Guilt of which, I trust, you will never have Occasion to ascribe to One, who is, with the most perfect Attachment and Esteem—Your Excellency’s obedient & humble Servant

William Smith

